2/1/2021     Case 1:20-cv-05268-NGG-RER Document   22
                                            Attorney      Filed
                                                     Online       02/02/21
                                                            Services - Details Page 1 of 1 PageID #: 79
                                                                                                                         Skip To:   Content | Navigation

                            N e w Yo r k S t a t e U n i f i e d C o u r t S y s t e m

                             Attorney Online Services - Search

     Close
                                 Attorney Detail Report as of 02/01/2021

                                    Registration Number:                 1612902
                                    Name:                                BARRY ROY FEERST
                                    Business Name:                       BARRY R. FEERST
                                    Business Address:                    194 S 8TH ST
                                                                         BROOKLYN, NY 11211-6117
                                                                         (Kings County)
                                    Business Phone:                      (718) 384-9111
                                    Email:                               brfesq236@hotmail.com
                                    Date Admitted:                       05/05/1976
                                    Appellate Division Department
                                    of Admission:                        2nd
                                    Law School:                          BROOKLYN
                                    Registration Status:                 Attorney - Currently Registered
                                    Next Registration:                   Jun 2022


                                 Disciplinary History:

                                    Suspension                           Effective Date: 09/28/2010
                                                                         End Date: 01/09/2013
                                    Ordered by Appellate Division 2nd Department
                                    View Possible Court Decisions Imposing Discipline


                                    Suspension                           Effective Date: 07/22/2009
                                                                         End Date: 09/27/2010
                                    Ordered by Appellate Division 2nd Department
                                    View Possible Court Decisions Imposing Discipline




                                        The Detail Report above contains information that has been provided by the
                                        attorney listed, with the exception of REGISTRATION STATUS, which is
                                        generated from the OCA database. Every effort is made to insure the
                                        information in the database is accurate and up-to-date.
                                        The good standing of an attorney and/or any information regarding disciplinary
                                        actions must be confirmed with the appropriate Appellate Division Department.
                                        Information on how to contact the Appellate Divisions of the Supreme Court in
                                        New York is available at www.nycourts.gov/courts.




           Attorney Services
           Close




https://iapps.courts.state.ny.us/attorneyservices/wicket/page?3                                                                                        1/1
